Citation Nr: 1445778	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Carl Young, Agent


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967, and from May 1968 to December 1969.  The Veteran died in November 2008, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the appellant's claim for service connection for the cause of the Veteran's death.  The Board points out that the appellant original requested a Travel Board hearing, but failed to report for that hearing, which was scheduled in September 2014.  As such, the Board may proceed with adjudication of this claim.


FINDINGS OF FACT

1. The Veteran died in November 2008.  The Veteran's original death certificate, dated November 2008, lists the cause of death as blunt force trauma, due to a motor vehicle accident.  An amended death certificate, dated May 2009, added, under blunt force trauma, due to a MVA, the additional lines of due to probable cardiac arrest, due to cardiac arrhythmia.

2. At the time of the Veteran's death, he was service connected for PTSD at a 70 percent evaluation, tinnitus at a 10 percent evaluation, and hearing loss at a noncompensable evaluation.  The Veteran did have service in Vietnam.

3. The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service or any incident of service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran/Appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for Dependency and Indemnity Compensation (DIC) benefits, this VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

VCAA notice letters dated in March 2009 and December 2009 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  The appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  She was informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  The initial letter also included a statement of the conditions for which the Veteran was service connected at the time of his death; an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the appellant clearly has actual knowledge of the evidence the appellant is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of her claim. These arguments have referenced the applicable law and regulations necessary for a grant of service connection for the cause of death.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the appellant as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this case, an opinion was provided by a VA fee basis medical professional in May 2012, specifically as to the question of whether the Veteran had ischemic heart disease.  Therefore, the Board finds the duty to assist has been met in this situation.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The appellant claims that service connection is warranted for the cause of the Veteran's death.  The appellant claims that the Veteran's PTSD, for which he was service connected at his death, caused him to have heart disease, which caused a heart attack which is the probable cause of his death.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2013).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.   See 38 C.F.R. § 3.312(c) (2013).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c) (1) (2013); Lathan v. Brown, 7 Vet. App. 359 (1995).

As noted above, the Veteran died in November 2008.  The Veteran's original death certificate, dated November 2008, lists the cause of death as blunt force trauma, due to a motor vehicle accident.  An amended death certificate, dated May 2009, added, under blunt force trauma, due to a MVA, the additional lines of due to probable cardiac arrest, due to cardiac arrhythmia.

At the time of the Veteran's death, he was service connected for PTSD at a 70 percent evaluation, tinnitus at a 10 percent evaluation, and hearing loss at a noncompensable evaluation.  The Veteran did have service in Vietnam.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death.  In this regard, the Board notes that there is no medical evidence of any of the Veteran's service connected disabilities, either PTSD, tinnitus, or hearing loss, being directly related to his cause of death, nor does the appellant contend there is any such existing medical evidence.

Rather, the appellant's primary contention is that his PTSD caused him to have heart trouble, which caused a heart attack, which was listed on the Veteran's amended death certificate as a probable cause of death.  

Further, recently, ischemic heart disease was added to the list of conditions for which presumptive service connected may be granted based on Vietnam service.  As such, should the Veteran have been found to have ischemic heart disease which led to his death, service connection could be warranted on that basis.  38 U.S.C.A. § 1116(f).  Ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, are recognized enumerated presumptive disease set forth in 38 C.F.R. § 3.309(e) pertaining to herbicide exposure.

Reviewing the evidence of record shows that the Veteran clearly had been diagnosed with atrial fibrillation just prior to his death, but not ischemic heart disease, and no medical evidence of record linking the Veteran's atrial fibrillation condition to service.

An April 2009 letter from a private doctor is of record, indicating that the physiological effect from the Veteran's PTSD could have exacerbated his atrial fibrillation.

An opinion was sought from a QTC examiner in May 2012.  He stated that "a myocardial infarction or ischemic heart disease could not be confirmed as the cause of death.  Review of the Veteran's records since service showed no documentation of coronary artery disease or ischemic heart disease.  The primary care note dated October 2008 showed that the Veteran had follow-up for new onset atrial fibrillation and he had complained of having sweating, palpitations, and dizziness which were likely associated with his tachyarrhythmia.  There is no documentation of any chest pain or angina.  There was also no documentation of any coronary artery disease or ischemic heart disease.  Further work up includes a 2D echocardiogram was ordered on the clinic visit of October 29, 2008, but unfortunately the Veteran expired on November 6, 2008 before any cardiac workup could be completed.  Therefore, the available evidence is less likely than not sufficient to confirm a diagnosis of myocardial infarction and/or ischemic heart disease as the cause of death."

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  There is simply no evidence that any of the Veteran's service connected disabilities caused or contributed substantially or materially to death, and no evidence that the Veteran had a heart condition prior to death which could be presumed service connected, and could therefore be considered as related to the Veteran's death.  

The Board has considered the appellant's contention that the Veteran's PTSD caused him to have heart trouble, which caused a heart attack at the time of death.  However, as noted by the VA examiner, the Veteran's body had been burned beyond recognition at the time of death and no autopsy could be performed due to the state of the body.  Under these circumstances, the VA examiner determined that it was less likely that a myocardial infarction was the cause of death.  The Board has considered the amended death certificate listing probable cardiac arrest, due to cardiac arrhythmia, as a cause of death.  However, given the lack of any explanation for that addition to the certificate, the overall circumstances surrounding his death, and the lack of any autopsy, the Board finds the amended death certificate to be far outweighed by the opinion of the VA examiner.

Although the Board is very sympathetic to the appellant for the loss of her husband, the claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


